Citation Nr: 1222039	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for bilateral hearing loss on a direct basis.

2.  Entitlement to service connection for bilateral hearing loss as secondary to service-connected disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a disability manifested by vertigo.



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan denied the benefits sought on appeal.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss on a direct basis.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for bilateral hearing loss on a direct basis as a claim to reopen.  However, because the May 2004 RO decision did not address the Veteran's claim for service connection for bilateral hearing loss as secondary to service-connected disability, that claim is herein treated as a separate claim for service connection.

In a submission received by the RO in June 2010, the Veteran indicated that he wished to file a claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  To date, the RO has not acted on this claim.  In this regard, the Board notes that the Veteran is in receipt of a 100  percent schedular rating for combined variable immune deficiency-a greater benefit than TDIU.  However, this does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s)).  The Board acknowledges further that the Veteran is currently in receipt of SMC under 38 U.S.C.A. § 1114(s) based on the disability ratings assigned to his currently service-connected disabilities.  Regardless, as the Veteran has raised a claim for TDIU, it is herein referred to the agency of original jurisdiction (AOJ) for appropriate action.

In his July 2009 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran stated that he was experiencing "positional" or "situational" vertigo as a result of his chronic sinus infections.  Inasmuch as the Veteran himself has indicated that he experiences vertigo as a symptom of his sinusitis, it appears from these statements that he desires an increased disability rating for his service-connected chronic sinusitis.  As such a claim has not been adjudicated by the AOJ, it is not before the Board; hence, it is referred to the AOJ for appropriate action.

The decision below addresses the Veteran's claim to reopen his previously denied issue of entitlement to service connection for bilateral hearing loss on a direct basis, as well as the merits of his claim for service connection for tinnitus.  Adjudication of the remaining claims on appeal is deferred pending completion of the development sought in the remand that follows the decision.  


FINDINGS OF FACT

1.  By an unappealed May 2004 decision, the RO denied service connection for bilateral hearing loss on a direct basis.

2.  Evidence received after the May 2004 denial of service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The RO's May 2004 denial of service connection for bilateral hearing loss on a direct basis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).

2.  Evidence received since the final May 2004 rating action is new and material, and the claim for service connection for bilateral hearing loss on a direct basis is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss on a direct basis, as well as the claim of entitlement to service connection for tinnitus, no further discussion of these VCAA requirements is required with respect to these claims.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


II.  Analysis

A.  New and Material Evidence

Service connection for bilateral hearing loss on a direct basis was initially denied in May 2004 because the evidence did not show that the Veteran had diagnosed hearing loss in either ear for VA purposes under 38 C.F.R. § 3.385.  In other words, evidence of record did not reflect a current hearing loss disability at that time.  After receiving notice of the May 2004 decision, the Veteran did not initiate an appeal of the denial of that issue.  Later, in March 2007, however, he applied to have his claim reopened.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, relevant evidence of record at the time of the May 2004 rating decision consisted solely of the Veteran's service treatment records and his contentions.  The service treatment records contain reports of multiple audiograms the Veteran was given throughout the course of his active service; none of these audiograms, dated from 1983 to 1990, reflect hearing loss for VA purposes under 38 C.F.R. § 3.385.  Similarly, the Veteran's separation medical examination, conducted in January 1991, reflects normal hearing for VA purposes bilaterally.  The Veteran reported that his hearing loss began in service but provided no documentation supporting his claim.

Accordingly, at the time of the denial of the claim for service connection for bilateral hearing loss on a direct basis in May 2004, the claims folder contained no competent evidence of a diagnosed bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Thus, the RO, in May 2004, denied the claim of service connection for hearing loss on a direct basis.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).

In reaching the conclusion that the May 2004 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  Here, no new evidence pertinent to the issue of entitlement to service connection for hearing loss on a direct basis was received between the May 2004 rating decision and the 2007 claim.  The May 2004 rating decision is thus final.

Evidence received since the May 2004 denial consists, in relevant part, of a VA audiological examination conducted in March 2009, as well as statements the Veteran has made concerning the continuity of symptomatology of his claimed bilateral hearing loss.  Report of the March 2009 examination reflects a diagnosis of hearing loss in the left ear for VA purposes under 38 C.F.R. § 3.385.  (Testing at that time found hearing in the right ear to be normal for VA purposes.)  Further, in the 2007 claim, the Veteran reported that the onset of his bilateral hearing loss was in service, following exposure to acoustic trauma.  He has asserted on multiple occasions that he has experienced hearing loss bilaterally since before he was discharged from service.  

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for hearing loss on a direct basis-namely, evidence that the Veteran currently has a diagnosis of hearing loss in the left ear for VA purposes under 38 C.F.R. § 3.385 and has had symptoms of bilateral hearing loss continuously from his time in service to the present.  Of significance to the Board in this matter is the fact that the VA examination conducted in March 2009 diagnosed the Veteran with hearing loss in the left ear pursuant to 38 C.F.R. § 3.385.  Thus, the Board finds the March 2009 audiological report to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  The March 2009 audiological results are relevant in establishing that the Veteran currently has a hearing disability in the left ear.  These results were not of record at the time of the May 2004 rating decision.  

In addition, the Board finds significant the Veteran's statements that he first experienced hearing loss in both ears during service and has continued to experience similar symptoms from that time to the present.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, despite the lack of evidence in the claims file of a current hearing loss disability in the right ear under 38 C.F.R. § 3.385, the Veteran has provided lay evidence regarding the onset of his symptoms in service and a continuity of symptomatology since service.  The Board concludes, therefore, that such additional evidence of the onset of his bilateral hearing loss and a continuity of symptomatology since service is both new and material.  The Board thus finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss on a direct basis.  The claim to reopen the issue of entitlement to service connection for bilateral hearing loss on a direct basis is granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying claim for service connection for this disorder can be addressed.

B.  Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In accordance with 38 U.S.C.A. § 1154(a), VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Veteran contends that he has tinnitus that developed while he was on active duty and has continued to the present.  Relevant evidence of record consists of the Veteran's service treatment records, as well as records of post-service treatment the Veteran has obtained.  Review of his service treatment records reflects that the Veteran complained in May 1983 of ringing in his ears, occurring in particular when he was experiencing an upper respiratory infection.  In post-service treatment records, the Veteran has indicated that he continues to experience tinnitus, particularly when experiencing respiratory or ear infections.  He underwent VA examination in March 2009, at which time he again reported having experienced tinnitus since "the mid 1980s" during service.  The examiner opined that it was less likely that the Veteran's tinnitus was the result of his military service.  In so opining, the examiner acknowledged that the Veteran reported experiencing tinnitus in service primarily in association with ear infections but found this report to be inconsistent with his statement to the examiner that his tinnitus was bilateral and constant.  In addition, the examiner reasoned that, because the Veteran did not display hearing loss at his separation from service, his tinnitus was likely not service-related, given that hearing loss is the most common cause of tinnitus. 

The Veteran has stated that his tinnitus is related to his military service and has been present since his time in the military.  Thus, he has alleged a continuity of symptomatology.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As discussed above, the Veteran was documented to complain in service of experiencing ringing in his ears.  Additionally, post-service evidence shows that the Veteran currently has tinnitus.  The Board also finds that the evidence supports a finding of a nexus between the Veteran's time in service and his current tinnitus disability.  The Veteran has reported that he first experienced tinnitus in service and has continued to experience tinnitus since service.  The Board acknowledges that the Veteran reported to the VA examiner that he experienced intermittent tinnitus in service that is now constant in nature.  The Board finds this statement of the development of the Veteran's symptoms over the years to be credible.  In so finding, the Board points out that the Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of tinnitus beginning in service and continuing to the present.  In light of this, the Board finds that the evidence supports a finding of the onset of tinnitus in service and a continuity of symptomatology since service.

In reaching this conclusion, the Board acknowledges that the VA examiner provided a negative nexus opinion.  As the negative nexus opinion was premised on the Veteran's report that his tinnitus has been continuous since service, and as the Board has determined that it finds credible the Veteran's report of having experienced occasional tinnitus in service that has since become constant, the Board finds that such nexus opinion lacks probative value.  Therefore, the medical opinion of record is not probative evidence to support a finding either for or against service connection.  Further, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that he complained of tinnitus in service.  This report is bolstered by the May 1983 in-service treatment record noting the Veteran's complaint of tinnitus accompanying an upper respiratory infection.  The Board thus concludes that the Veteran's reports are sufficient to establish a positive nexus.

Accordingly, in considering the Veteran's in-service complaint of ringing in his ears, his competent and credible lay statements attesting to the continuity of symptomatology of ringing in his ears from his time in service to the present, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted. See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss on a direct basis is reopened.  To this extent, the appeal is granted.  

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for hearing loss and for sleep apnea, both on a direct basis and as secondary to service-connected chronic sinusitis, bronchial asthma, or combined variable immune deficiency; and for his claim of direct service connection for a lumbar spine disorder and a disability manifested by vertigo.
At the outset, the Board notes the enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that the RO provided the Veteran a notice letter concerning his claims of service connection on a direct basis in July 2007.  However, the Veteran has stated in multiple submissions to VA, including on his July 2009 VA Form 9, that he believes his hearing loss and sleep apnea are secondary to his service-connected sinusitis, asthma, and immune disorder.  The Board thus finds that consideration must be given to service connection for hearing loss and for sleep apnea as secondary to service-connected chronic sinusitis, bronchial asthma, or combined variable immune deficiency.  Because the Veteran has not been provided proper notice concerning the information or evidence needed t o establish these secondary service connection claims, the Board finds action is required to satisfy the notification provisions of the VCAA regarding this issue.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

Accordingly, the AOJ must, prior to re-adjudication in accordance with this remand, issue a supplemental notice letter that specifically addresses the claims of service connection for hearing loss and sleep apnea secondary to service-connected disability, to include the information and evidence needed to substantiate such a claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service . 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Regarding his service connection claims, the Veteran contends that he has hearing loss and sleep apnea, including as secondary to his service-connected chronic sinusitis, bronchial asthma, or combined variable immune deficiency.  In particular, the Veteran claims that the chronic upper respiratory and ear infections he experiences, which began in service, have caused or aggravated his hearing loss and sleep apnea.  

Regarding diagnosis of hearing loss and sleep apnea, service treatment records reflect that the Veteran complained of hearing loss and was given multiple audiograms during service to measure the state of his hearing; those audiograms, as well as one conducted at his January 1991 separation medical examination, do not reflect hearing loss for VA purposes.  Further, the service treatment records are silent as to any complaints of or treatment for problems with sleep while the Veteran served on active duty; he was not treated for sleep apnea for many years after his separation from service.  A review of the Veteran's private and VA treatment records reflects that he was first treated for sleep apnea in approximately 2004 and has continued to receive treatment since that time.  Treatment records also reflect complaints of hearing problems.  He has also undergone multiple VA examinations in relation to these claims.  In that connection, report of the February 2009 VA examination reflects the examiner's conclusion that the Veteran's sleep apnea was not caused by the chronic sinusitis or other service-connected disability, noting that sleep apnea is "most commonly caused by airway obstruction and not related to sinus disease."  However, the examiner failed to opine as to whether the Veteran's service-connected chronic sinusitis, or other service-connected disability, has aggravated his sleep apnea.  Similarly, at the Veteran's March 2009 audiological examination, the VA examiner diagnosed the Veteran with hearing loss in his left ear under 38 C.F.R. § 3.385 and opined that it is less likely than not directly related to service or to service-connected disability.  However, the examiner failed to offer an opinion as to whether the Veteran's service-connected sinusitis, asthma, or immune disorder has worsened his hearing loss.  The Veteran has also submitted multiple statements to VA in which he emphasizes his belief that his service-connected chronic sinusitis, bronchial asthma, and combined variable immune deficiency have caused or aggravated his hearing loss and sleep apnea. 

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the VA examiners attempted to conduct evaluation of the Veteran's physical condition at the time, the Board notes that none of the VA examiners has provided an adequately reasoned opinion as to whether the Veteran's currently diagnosed hearing loss or sleep apnea has been worsened by his service-connected chronic sinusitis, bronchial asthma, or combined variable immune deficiency.  Because the VA examiners did not provide well-reasoned medical nexus opinions concerning a relationship between the Veteran's hearing loss and sleep apnea and his service-connected chronic sinusitis, bronchial asthma, or combined variable immune deficiency, the VA medical opinions are inadequate.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for hearing loss and sleep apnea, including as secondary to service-connected chronic sinusitis, bronchial asthma, or combined variable immune deficiency.  38 U.S.C.A. § 5103A (West 2011).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether his chronic sinusitis, bronchial asthma, or combined variable immune deficiency caused any diagnosed hearing loss or sleep apnea or, if not the cause, has made it worse.  Allen, supra.  The examiner must also offer a well-reasoned opinion as to whether hearing loss or sleep apnea is directly linked to the Veteran's time on active duty.  

The Board acknowledges that, following the most recent adjudication of the Veteran's claims in the May 2009 statement of the case, the RO received additional evidence, in the form of records from the Veteran's treatment at the VA Ann Arbor Healthcare from November 2009 to May 2010.  This evidence has not been considered by the RO in connection with the claims currently on appeal.  Consequently, on remand the AOJ should consider the newly submitted evidence.  See 38 C.F.R. § 20.1304 (2011).

In view of the foregoing, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issues of entitlement to service connection for bilateral hearing loss, on a direct basis and as secondary to a service-connected disability and entitlement to service connection for sleep apnea, on a direct basis and as secondary to a service-connected disability.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his claimed bilateral hearing loss and sleep apnea.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation should be made in the examination report that this review has taken place.  All indicated tests must be conducted, and the reports of any such studies must be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed hearing loss or sleep apnea had its clinical onset in service; is otherwise related to active duty; or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected chronic sinusitis, bronchial asthma, or combined variable immune deficiency.  [If the Veteran is found to have hearing loss or sleep apnea that is aggravated by any of these service-connected disabilities, the examiner must also quantify the approximate degree of aggravation.]  

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  The adjudicator must ensure that the examination report(s) complies with (and answers the questions posed in) this Remand.  If the report(s) is insufficient, it must be returned to the examiner(s) for corrective action, as appropriate.

4.  Then, the AOJ must re-adjudicate the issues of entitlement to service connection for bilateral hearing loss and for sleep apnea, both on a direct basis and as secondary to the service-connected chronic sinusitis, bronchial asthma, or combined variable immune deficiency.  The AOJ must also re-adjudicate the issues of entitlement to service connection for a lumbar spine disorder and a disability manifested by vertigo.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


